Citation Nr: 1803134	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas M. Brooks, Accredited Representative 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from April 1981 to April 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Atlanta, Georgia, which denied a TDIU.  

In November 2012, the Veteran testified at a Board videoconference at the RO in Atlanta, Georgia, hearing before an Acting Veterans Law Judge, who was seated in Washington, DC.  A transcript of the hearing is of record.  The Acting Veterans Law Judge who held the November 2012 hearing is no longer employed by the Board.  In August 2016, the Board issued a letter informing the Veteran that he had a right to a new hearing before the Veterans Law Judge who would decide his case. See 38 U.S.C. § 7107(c) (2012).  The August 2016 letter also indicated that if no response was received within 30 days, the Board would assume that the Veteran did not want another hearing.  To date, the Veteran has not requested a new hearing. 

This case was previously before the Board in February 2017, where the Board remanded the issue for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2017).  The issue of a TDIU now returns to the Board after satisfactory completion of the ordered development.  As such, the Board finds that there has been substantial compliance with the Board's remand order, and an additional remand to comply with the February 2017 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (nothing that the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

FINDING OF FACT

For the period from November 30, 2007, the service-connected disabilities prevented the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from November 30, 2007, but no earlier, the criteria for a TDIU have been met.  38 U.S.C.
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2017).  In this decision, the Board grants a TDIU.  As such action represents a complete allowance of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).
If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he has been unable to sustain (maintain) any form of substantially gainful employment due to service-connected disabilities.  Specifically, a November 2012 Board hearing transcript reflects the Veteran testified to last working for a cable company in 2004 that required lifting and crawling, being told by the employer that he could lose the job for missing too much work, and that he was ultimately let go because of the service-connected disabilities.  

Initially, the Board will address the relevant period on appeal.  A review of the procedural history reflects that the issue of a TDIU originated from a November 30, 2007 claim based on the service-connected right knee degenerative joint disease rated as 30 percent disabling, a duodenal ulcer rated as 20 percent disabling, a back disability rated as 20 percent disabling, and a right knee disability rated as 10 percent disabling, for combined schedular rating of 60 percent.  

Pursuant to the February 2017 Board remand, the issue was referred to the Director of Compensation and Pension Service for consideration of a rating under 38 C.F.R. 
§ 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  In July 2017, the Director of the VA Compensation Service adjudicated and denied a TDIU under 38 C.F.R. § 4.16(b).  Because the appeal for TDIU under section 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities shall be rated totally disabled.  Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 
38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

A November 2007 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) reflects that the Veteran reported last working in 2004 as a cable installer, that the highest education level achieved was two years of college, and that he did not have any other education or training before or after becoming too disabled to work.  

A September 2008 Social Security Administration (SSA) determination reflects that the Veteran was awarded SSA disability based, in part, on the service-connected back disability.  

An October 2008 VA examination report reflects that the VA examiner opined the Veteran was unable to perform physical work due to the service-connected back and right knee disabilities.  The VA examiner also wrote that the Veteran was able to perform sedentary work if he was able to stand periodically.  

At the November 2012 Board hearing, the Veteran testified to last working for a cable company in 2004, which required lifting and crawling, being told by the employer that he could lose the job for missing too much work, and that he was ultimately let go because of the service-connected disabilities.  

An October 2013 VA examination report reflects the VA examiner opined that the service-connected back disability impacted the ability to work.  

A February 2015 letter from a private examiner reflects the private examiner opined the Veteran was "disabled from an old stroke since 2004,"and that physical incapacitation rendered the Veteran unemployable.  A June 2016 VA knee examination report reflects the VA examiner opined that the right knee disability did not impact the ability to perform occupational tasks, to include standing, walking, lifting, or sitting.  

A June 2016 VA stomach and duodenal examination report reflects the Veteran reported acid reflux treated with medication.  The June 2016 VA examiner opined that the service-connected ulcer did not impact the ability to work.  The VA examiner reasoned that the Veteran did not have a current duodenal ulcer and that an ulcer would not interfere with physical or sedentary work.   

A June 2016 VA back examination report reflects the Veteran reported back pain, aggravated by sitting.  At the conclusion of the June 2016 VA examination, the June 2016 VA examiner opined that the back disability interfered with physical work due to difficulties with lifting.  The VA examiner also wrote that the back disability did not affect sedentary work if the Veteran was able to stretch and walk.  May 2017 VA examination reports reflect that the VA examiners opined that both the service-connected back and right knee disabilities impacted the ability to work. 

The Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  Considering VA examinations, VA and private treatment records, and lay statements from the Veteran, the Board finds that the Veteran's inability to perform any physical activity and being limited to only sedentary activity precludes him from maintaining substantially gainful employment.  Specifically, the October 2008 VA examiner opined that the Veteran was unable to perform physical work due to the service-connected back and right knee disabilities.  The VA examiners in October 2013, June 2016, and May 2017 each opined that the service-connected back disability impacted the ability to work, to include physical labor, and the Veteran testified to being ultimately let go because of the service-connected disabilities. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to maintain substantially gainful employment, regardless of occupation; thus, the Board finds that TDIU is warranted from November 30, 2007.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU from November 30, 2007, but no earlier, is granted. 





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


